Citation Nr: 9923072	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-29 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to assistance in the acquisition of specially 
adapted housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 

INTRODUCTION

The veteran had active military service from February 1968 to 
January 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 11, 1997, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied his claim 
for assistance in the acquisition of specially adapted 
housing or a special home adaptation grant.  The veteran 
testified at a hearing at the RO on March 10, 1998, and at a 
Travel Board hearing at the RO on April 22, 1999, in 
connection with his appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

The veteran received extensive combat wounds during his 
service in Vietnam and has established service connection for 
the residuals of the injuries as follows:  above-the-knee 
amputation of the left lower extremity, evaluated as 60 
percent disabling; residuals of a right ankle fracture with 
arthritis, evaluated as 10 percent disabling; residuals of a 
gunshot wound to the anterior neck, evaluated as 10 percent 
disabling; residuals of a gunshot wound of the right axillary 
area and thorax, evaluated as 10 percent disabling; and 
residuals of a gunshot wound to the right lower extremity, 
evaluated as 10 percent disabling.  He has also established 
service connection for hypertension, evaluated as 10 percent 
disabling.  The combined rating for service-connected 
disabilities has been 80 percent since October 1985, and a 
total rating based on individual unemployability has been in 
effect since May 1973.  The veteran is in receipt of special 
monthly compensation (SMC) based on anatomical loss of one 
foot under 38 U.S.C.A. § 1114(k).  

The record shows that the veteran has had trouble with his 
amputation stump and makes extensive use of a wheelchair.  He 
testified at his hearings that because of his large size he 
had has to get a larger wheelchair and that the wheelchair 
will not fit through some of the doors in his house.  He 
claims that he cannot bear weight on his right foot, making 
it impossible for him to use the shower or climb stairs.  He 
states that some rooms in his house are inaccessible to him 
because of the size of his wheelchair and his inability to 
ambulate.  

To receive specially adapted housing assistance under 38 
U.S.C.A. § 2101(a)(3)(A), he must demonstrate by competent 
medical evidence that he is permanently disabled due to the 
service-connected loss of his right foot, together with the 
residuals of the service- connected organic disease of his 
right leg which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  A special home 
adaptation grant is available to a veteran if he is entitled 
to compensation for permanent and total disability which (1) 
is due to blindness in both eyes with 5/200 or less visual 
acuity or (2) includes the anatomical loss or loss of use of 
both hands. 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a).  
Under VA regulations, the term "preclude locomotion" means 
the necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other means may be 
possible.  38 C.F.R. § 3.809(d) (1998).  

Upon review of the record, it is unclear at this time whether 
the veteran's service-connected disabilities result in loss 
of use of the right lower extremity or preclude locomotion; 
i.e., whether he is unable to ambulate without the aid of 
braces, crutches, canes, or a wheelchair.  38 C.F.R. § 
3.809(d) (1998).  In view of the regulatory requirements, 
clarification of the veteran's dependence upon aids for 
locomotion is required for proper adjudication of the claim.  
It is also relevant that the veteran complains of disability 
involving the right knee.  Like the loss of use issue, the 
issue of entitlement to service connection for a right leg 
disability secondary to the veteran's service-connected 
disabilities under 38 C.F.R. § 3.310(a) (1998) has not been 
developed or certified for appellate review but is 
inextricably intertwined with issues properly before the 
Board and must be addressed on appeal.  Harris v. Derwinski, 
1 Vet. App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  See also 
Parker v. Brown, 7 Vet. App. 116 (1994).  

In this regard, it is relevant that the veteran has not 
undergone a VA orthopedic examination afforded since 1985 and 
that no recent treatment records are on file.  Accordingly, 
the veteran should be afforded a current VA orthopedic 
examination and an attempt should be made to secure any 
available treatment records pertaining to his service-
connected disabilities.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The veteran should be given an 
opportunity to identify all medical 
providers, both VA and private, including 
both physicians and institutions 
(hospitals or clinics), from which he has 
received examination or treatment for his 
service-connected disabilities since 
1997.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the physicians or other medical care 
providers identified by the veteran.  

3.  The RO should take appropriate steps 
to schedule the veteran for a special VA 
orthopedic examination to determine the 
current status of the veteran's service-
connected disabilities and the extent to 
which they result in the disablement 
required for specially adapted housing 
benefits or a special home adaptation 
grant.  All indicated tests and studies 
should be performed, and all clinical 
findings should be reported in detail.  
It is essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  

On the basis of current examination 
findings, review of the file, and any 
additional information obtained from the 
veteran, the examiner should respond to 
the following and provide a full 
statement of the basis for any 
conclusions reached.  

a.  The examiner should 
describe any disability 
involving the right knee and 
state whether it is as likely 
as not, more likely than not, 
or less likely than not due to 
or the proximate result of the 
veteran's service-connected 
combat wound residuals.  

b.  The examiner should state 
whether the veteran currently 
experiences: (1) loss of use 
both lower extremities such as 
to preclude locomotion without 
the aid of braces, crutches, 
canes, or a wheelchair; (2) 
loss of use of one lower 
extremity together with the 
loss of use of one upper 
extremity which so affects the 
functions of balance or 
propulsion as to preclude 
locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair; or (3) ankylosis of 
one or both knees or one or 
both hips.  

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand.  If all of the requested 
information has not been provided, the 
report should be returned as inadequate 
for rating purposes pursuant to 38 C.F.R. 
§ 4.2 (1998).  If this is necessary, the 
physician(s) who performed the 
examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  

5.  When the record is complete, the RO 
should adjudicate whether the veteran is 
entitled to service connection for a 
right knee disability under 38 C.F.R. 
§ 3.310(a) (1998).  The RO should then 
review the issues on appeal.  In 
connection therewith, the RO should 
determine whether the veteran has loss of 
use of the right lower extremity.  If the 
determinations are adverse to the 
veteran, a supplemental statement of the 
case should be prepared and the veteran 
should be given a reasonable period of 
time for reply.  

Thereafter, the claim should be returned to the Board for 
further review on appeal, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to obtain additional information.  The 
Board does not intimate any factual or legal conclusions as 
to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



